DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-22 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Malka (USPG 20130236253) in view of Luik et al. (USPG 20140030033, hereinafter ‘Luik’).
Regarding claims 16 and 17, Malka discloses a clamping block 12 for receiving a parting blade 14 having an internal coolant guide 24. The clamping block comprises a parting blade seat having a contact face 54 for contacting a lateral face of the parting blade, said parting blade seat having mutually opposite longitudinal sides. Clamping jaws 62A/62B extend on said opposite longitudinal sides of the contact face for chucking the parting blade on the clamping block.
A first end side of the clamping block (left side as viewed in Fig. 3A) exists, from which a cutter portion of the parting blade received by the clamping block projects in a first direction (see Fig. 1A). A second end side of the clamping block (right side as viewed in Fig. 3A) exists, disposed opposite the first end side, from which a cutter 
The contact face has a first coolant exit opening 20 for transferring coolant from the clamping block into the parting blade when installing the parting blade in said first installation direction. A second coolant exit opening 20 exists on the contact face for transferring coolant from the clamping block into the parting blade when installing the parting blade in said second installation direction.
A first internal coolant duct structure 42A is configured for connecting said first coolant exit opening to communicate with a first coolant entry opening 16 of the clamping block. A second internal coolant duct structure is configured for connecting said second coolant exit opening to communicate with a second coolant entry opening of the clamping block (see e.g. Fig. 3A). Malka does not disclose the internal coolant duct structures having at least two different entry openings for each of the first and second internal coolant duct structures.
Luik discloses a similar cutting blade holder, wherein the blade holder has an internal coolant duct structure (see e.g. Fig. 1H). The coolant duct structure is provided with at least two different (i.e. three [claim 17]) different coolant entry openings 46a/48a/50a that connect to the coolant exit opening of the tool.
It would have been obvious to one having ordinary skill in the art at the time of filing to provide each of the first and second internal coolant duct structures of the clamping block of Malka with at least three different first coolant entry openings connected to said first coolant exit opening, and at least three different second coolant 
Regarding claim 18, Malka discloses the first and second internal coolant duct structures being separate from one another (see Fig. 3A).
Regarding claims 19-20, Malka does not disclose a first coolant entry opening on the second end side of the clamping block or a second coolant entry on the first end side of the clamping block.
Luik discloses coolant entry openings on various sides of the clamping block according to conditions needed (Paragraph [0034]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to provide a first coolant entry opening on said second end side of the clamping block and/or a second coolant entry opening on said first end side of the clamping block depending on the layout of the machine and coolant supply setup of the machine used to machine with the tool of claim 16. Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claims 21-22
Regarding claims 29 and 30, Malka discloses the first coolant exit opening having an elongate shape surrounded by an encircling groove 64 for receiving an elastic sealing element 52.
Regarding claims 31 and 32, Malka discloses the second coolant exit opening having an elongate shape surrounded by an encircling groove 64 for receiving an elastic sealing element 52.
Claims 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Malka (USPG 20130236253) in view of Luik et al. (USPG 20140030033) as applied to claim 16 above, and further in view of Aleit (DE 102009060046).
Regarding claims 23-28, Malka discloses the clamping block further comprising a chucking portion for chucking in a machine-side mounting for the clamping block, the chucking portion having a lower side (see Fig. 1C, said chucking portion being the unlabeled portion extending to the left). Neither Malka nor Luik disclose the first and/or second coolant entry openings lying on the lower side of the chucking portion.
Aleit disclose a similar clamping block, wherein the chucking portion 107 of the clamping block is provided with separate first and second elongate shaped coolant entry openings 301 on the bottom thereof for transferring coolant directly from a coolant transfer opening in the machine-side mounting to the clamping block (see e.g. Figs 10a & 10b).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the clamping block of claim 16 by adding the elongate shaped coolant entry openings of the lower side of the chucking portion of the clamping block of Aleit, to enable the clamping block to receive coolant from different machine tools if desired.

It would have also been obvious to one having ordinary skill in the art at the time of filing to provide the elongate shaped openings as modified by Aleit with encircling grooves and sealing elements, as taught by Malka to prevent any leakage of coolant from the machine-side mounting to the clamping block.
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Accordingly, Applicant’s individual attacking of the references in an obviousness rejection, as well as Applicant’s assertion of improper hindsight reconstruction of the instant invention are respectfully traversed, and the rejections are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.